Exhibit 10.6.6

ENERGY TRANSFER PARTNERS, L.P.

AMENDED AND RESTATED

2004 UNIT PLAN

Energy Transfer Partners, L.L.C., a Delaware limited liability company (the
“Company”), the general partner of Energy Transfer Partners GP, L.P., a Delaware
limited partnership (the “General Partner”), as the general partner of Energy
Transfer Partners, L.P. (the “Partnership”), established this Energy Transfer
Partners, L.P. 2004 Unit Plan (the “Plan”), which Plan has been approved by the
Board of Directors of the Company and the holders of a majority of the Units
entitled to vote on such approval. The Company amended and restated the Plan in
its entirety as of May 2, 2007. In order to evidence (i) an adjustment to the
total number of Units (as defined in the Plan) that may be granted under the
Plan from 900,000 Units to 1,800,000 Units in connection with the two-for-one
split of all outstanding Units that was effected as of February 28, 2005, which
adjustment was approved by the Compensation Committee pursuant to Section 3(b)
of the Plan, and (ii) a change to the amount specified in Section 5(b) of the
Plan from $15,000 to $25,000 as approved by the Board of Directors of the
Company at a meeting held on October 17, 2006, the Company hereby amends and
restates the Plan in its entirety as of June 27, 2007 to provide as follows:

1. Purpose. The purpose of the Plan is to promote the interests of the General
Partners and the Partnership by encouraging key officers and employees of the
Partnership and its Subsidiaries, and the Director Participants of the Company
and their successors to acquire or increase their ownership of limited
partnership interests (“Units”) in the Partnership and to provide a means
whereby such individuals may develop a sense of proprietorship and personal
involvement in the development and financial success of the Partnership, and to
encourage them to devote their best efforts to the business of the Partnership,
thereby advancing the interests of the Partnership and encouraging them to
maximize the Partnership’s value and ability to pay distributions to holders of
its Common Units.

2. Definitions. As used in this Plan:

(a) “Affiliate” means any person that directly or indirectly controls, is
controlled by, or is under common control with the person in question. As used
in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause a direction of the management and
policies of a person whether through ownership of voting securities, by contract
or otherwise. When used with reference to any individual, the term “Affiliate”
shall also mean any person that is a relative (within the second degree
consanguinity) or spouse of such individual or is a guardian of such individual
or such spouse or is a trust or estate in which such individual owns a 5% or
greater beneficial interest or of which such individual serves as trustee,
executor or in any similar capacity.

(b) “Annual Director’s Grant” means the annual grant of an Award of Units to a
Director Participant as set forth in Section 5(b) hereof.



--------------------------------------------------------------------------------

(c) “Award” means a notional grant or other right granted under the Plan, which
upon vesting in accordance with the terms set forth for such Award, entitles the
participants to receive Units or the Fair Market Value of such Units in cash,
Options or Unit Appreciation Rights, as determined by the Committee.

(d) “Board” means the Board of Managers and Directors of the Company, as the
general partner of the General Partner of the Partnership.

(e) “Change in Control” means any of:

(i) the date on which the General Partner ceases to be the general partner of
the Partnership; or

(ii) the date that the Parent ceases to own, directly or indirectly through
wholly-owned subsidiaries, in the aggregate of at least 51% of the capital stock
or equity interests of the General Partner; or

(iii) the sale of all or substantially all of the assets of the Partnership
(other than to any Affiliate of the Parent); or

(iv) a liquidation or dissolution of the Partnership.

(f) “Committee” means the Compensation Committee of the Board of Directors of
the Company, in its capacity as the general partner of the General Partner of
the Partnership.

(g) “Common Units” mean the common units representing limited partnership
interests of the Partnership.

(h) “Company” means Energy Transfer Partners, L.L.C., the general partner of the
General Partner.

(i) “Date of Grant” means (i) with respect to a grant of an Award to an
Employee, the date specified by the Committee on which such grant is effective,
and (ii) with respect to a grant of an Award to a Director Participant, the
automatic date of grant as provided in Section 5.

(j) “Director Participant” means a manager and director of the Company, the
general partner of the General Partner, or other similar manager of the
governing body of the General Partner who is not also (i) a shareholder or a
direct or indirect employee of any Parent, or (ii) a direct or indirect employee
of the Company, the Partnership, or a Subsidiary.

(k) “Disability” means an illness or injury that lasts at least 6 months, is
expected to be permanent and renders the Participant unable to carry out his or
her duties to the Company and the Partnership, or any of their Subsidiaries.

(l) “Effective Date” means the date on which the Plan is approved by a majority
of the holders of Units entitled to vote for such approval.

 

2



--------------------------------------------------------------------------------

(m) “Employee” means any individual who is an officer or employee of the
Company, the Partnership, or a Subsidiary of any such entity, rendering his or
her primary service to the Partnership.

(n) “Executive Officer” means any individual who is an officer of the Company or
has been designated by the Board as an executive officer of the Partnership.

(o) “Fair Market Value” means the fair market value of property (including,
without limitation, any Units or other securities) as determined by such methods
or procedures as shall be established from time to time by the Committee.

(p) “General Partner” means Energy Transfer Partners GP, L.P., the general
partner of Energy Transfer Partners, L.P.

(q) “Initial Director’s Grant” means the grant of an Award of up to 2,000 Units,
made at the time such Director Participant is first elected or appointed to the
Board, as set forth in Section 5(a) hereof.

(r) “Option” means an option to purchase units granted under the Plan.

(s) “Parent” means Energy Transfer Equity, L.P.

(t) “Participant” means an Employee or Executive Officer who is selected by the
Committee to receive an Award and shall also include a Director Participant
pursuant to Section 5.

(u) “Partnership” means Energy Transfer Partners, L.P.

(v) “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Energy Transfer Partners, L.P., as amended from time to time.

(w) “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture or is
not exercisable by the Participant.

(x) “Restricted Unit” means a limited partnership interest in the Partnership
represented by a Common Unit or other limited partner interest of the
Partnership, as set forth in the Partnership Agreement, or any amendment
thereto, as the securities of the Partnership, that is not registered pursuant
to a registration statement and may be subject to certain restrictions limiting
transferability under securities laws.

(y) “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission (or
any successor rule to the same effect) as in effect from time to time.

(z) “Subsidiary” means any entity in which, at the relevant time, the General
Partner or Partnership owns or controls, directly or indirectly, not less than
50% of the total combined voting power represented by all classes of equity
interests issued by such entity.

 

3



--------------------------------------------------------------------------------

(aa) “Unit” means a limited partnership interest in the Partnership represented
by a Common Unit or other limited partner interest of the Partnership, as set
forth in the Partnership Agreement, or any amendment thereto, as the securities
of the Partnership.

(bb) “Unit Appreciation Right” or “UAR” means the right to receive a payment, in
cash or in Units, equal to the excess of the Fair Market Value or other
specified valuation of a specified number of Units on the date the unit
appreciation right is exercised over a specified strike price, all as determined
by the Committee.

3. Units Available Under Plan. The maximum number of Common Units that may be
granted under this Plan is 1,800,000 net Units issued. Any Awards that are
forfeited or which expire for any reason, or any Units which are not used in the
settlement of an Award will again be available for grant under the Plan.

(a) Units to be delivered upon the vesting of Awards granted under the Plan may
be: (i) Units acquired by the Company in the open market, (ii) Units already
owned by the Company or General Partner, (iii) Units acquired by the Company or
General Partner directly from the Partnership, or any other person, (iv) Units
that are registered under a registration statement for this Plan, (v) Restricted
Units, or (vi) any combination of the foregoing.

(b) In the event that the Committee determines that any distribution (whether in
the form of cash, Units, other securities or other property), recapitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Units (or other
securities or property) with respect to which Awards may be granted, (ii) the
number and type of Units (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, that the number of Units subject to any Award
shall always be a whole number.

(c) Any Award under Sections 4 and 6 of this Plan that is awarded or will vest
based upon the achievement of performance objectives is intended to qualify as
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Internal Revenue Code. If any provision of this Plan or any Award does
not comply or is inconsistent with the requirement of Section 162(m), such
provision shall be deemed to confer upon the Committee the discretion to
increase the amount of compensation otherwise payable in connection with the
settlement of any Award upon the attainment of the performance objectives.

 

4



--------------------------------------------------------------------------------

4. Employee Grants. The Committee, in its discretion, may from time to time
grant Awards to any Employee, upon such terms and conditions as it may determine
appropriate and in accordance with the following general guidelines:

(a) Each Award will specify the number of Units to which it pertains.

(b) Each grant of an Award will specify the terms and conditions for the
Participant to become vested in such Units. Unless earlier terminated, the
rights to acquire the Units awarded will vest (i) over a period of five years
from the Date of Grant at such times and in such amounts as the Committee shall
determine; (ii) the date of the Participant’s death or Disability, or (iii) on
such terms as the Committee may establish which may include the achievement of
performance objectives.

(c) The Committee may, in its discretion, designate any Award the exercisability
or settlement of which is subject to the achievement of performance conditions
as a performance-based Award subject to this Section 4, in order to qualify such
Award as “qualified performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code and regulations thereunder. The
performance objectives for an Award under this Section 4 shall consist of one or
more business criteria, as specified by the Committee. Performance objectives
shall be objective and shall otherwise meet the requirements of
Section 162(m)(4)(C) of the Code. The levels of performance required with
respect to such business criteria may be expressed in absolute or relative
levels. Achievement of performance objectives with respect to such Awards shall
be measured over a period of not less than one (1) year nor more than five
(5) years, as the Committee may specify. Performance objectives may differ for
such Awards to different Participants. The Committee shall specify the weighting
to be given to each performance objective for purposes of determining the final
amount payable with respect to the settlement of any such Award. All
determinations by the Committee as to the achievement of performance objectives
shall be in writing. The Committee may not delegate any responsibility with
respect to an Award subject to this Section 4.

(d) The Committee may, in its discretion, terminate or revoke an Award to any
Employee that voluntarily terminates employment or who enters into competition
with the Company or the Partnership after termination of employment.

(e) Each grant of an Award will be evidenced by a written notification executed
on behalf of the Company by the Chief Executive Officer or the Chairman of the
Compensation Committee of the Board and delivered to and accepted by the
Participant, and shall contain such terms and provisions, consistent with this
Plan, as the Committee may approve with respect to such Award, including
provisions relating to the earlier vesting of the Units upon a Change in
Control.

(f) Notwithstanding any of the foregoing, all outstanding Awards shall fully
vest into Units upon any Change in Control.

5. Director Grants

(a) Each Director Participant who is elected or appointed to the Board for the
first time after the Plan’s effective date and each Director Participant on the
date of the Plan’s

 

5



--------------------------------------------------------------------------------

effective date who has not previously received an Initial Director’s Grant shall
automatically receive, on the date of his or her election or appointment, an
Award of up to 2,000 Units (the “Initial Director’s Grant”).

(b) Commencing on September 1, 2004, and each September 1 thereafter that this
Plan is in effect, each Director Participant who is in office on such
September 1, shall automatically receive an Award of Units equal to $25,000
divided by the Fair Market Value of a Common Unit on such date, rounded up to
the nearest increment of ten Units (the “Annual Director’s Grant”).

(c) Each grant of an Award to a Director Participant will vest at the rate of 33
1/3% per year, beginning on the first anniversary of the date of the Award;
provided, however, notwithstanding the foregoing, (i) all Awards to a Director
Participant shall become fully vested upon a Change in Control, unless
voluntarily waived by such Director Participant, and (ii) all Awards which have
not yet vested on the date a Director Participant ceases to be a director shall
vest on such terms as may be determined by the Committee.

(d) In the event that the number of Units available to be awarded under this
Plan is insufficient to make all automatic grants to Director Participants as
provided for in this Section 5 on the applicable date, all Director Participants
who are entitled to receive a grant of an Award on such date shall share ratably
in the number of Units then available for award under this Plan and thereafter
shall have no right to receive any additional grants under this Section 5.

(e) Grants made pursuant to this Section 5 shall be subject to all of the terms
and conditions of this Plan; however, if there is a conflict between the terms
and conditions of this Section 5 and the terms and conditions of any other
provision hereof, then the terms and conditions of this Section 5 shall control.
The Committee may not exercise any discretion with respect to this Section 5
which would be inconsistent with the intent that this Plan meets the
requirements of Rule 16b-3.

6. Long-Term Incentive Grants. The Committee may, from time to time, grant
Awards under this Section 6 to any Executive Officer or any Employee it may
designate as a Participant in accordance with the following general guidelines:

(a) An Award under this Section 6 shall consist of one or more of the following:
(i) Options to purchase a specified number of Units at a specified exercise
price, and shall be clearly designated in the Award as either an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code, or
a “non-qualifying stock option” that is not intended to qualify as an incentive
stock option under Section 422; (ii) Unit Appreciation Rights that specify the
terms of the Fair Market Value of the Award on the date the stock appreciation
right is exercised and the strike price; (iii) Units; or (iv) any combination
hereof.

(b) The performance objectives for an Award under this Section 6 shall consist
of one or more business criteria, as specified by the Committee and is intended
to qualify such Award as “qualified performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code. Performance objectives
shall be

 

6



--------------------------------------------------------------------------------

objective and expressed in absolute or relative levels, and shall otherwise meet
the requirements of Section 162(m)(4)(C) of the Code. The periods for
achievement of performance objectives shall be specified by the Committee within
the Award. Performance objectives may differ for such Awards to different
Participants. The Committee shall specify the weighting to be given to each
performance objective for purposes of determining the final amount payable with
respect to the settlement of any Award. All determinations by the Committee as
to an Award or the achievement of performance objectives shall be in writing.
The Committee may not delegate any responsibility with respect to an Award
subject to this Section 6.

(c) The Committee shall have the authority to determine the Executive Officer or
Employee to whom Options or UARs shall be granted, the number of Units to be
covered by each Option or UAR, the exercise price therefore, the Restricted
Period, and the conditions and limitations applicable to the exercise of the
Option or UAR, that are not inconsistent with the provisions of the Plan.

(d) The exercise price per Unit purchasable under an Option or UAR shall be
determined by the Committee at the time the Option or UAR is granted, and may be
more or less than the Fair Market Value as of the date of the grant.

(e) The Committee shall determine the Restricted Period and the method or
methods by which payment of the exercise price may be made or deemed to have
been made, which may include, without limitation, cash, check acceptable to the
Committee, a “cashless-broker” exercise through procedures approved by the
Committee, or any combination thereof.

(f) Any Option or UAR granted hereunder shall be exercisable only by the
Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution
within the time periods specified by the Committee in the Award granting such
Option or UAR.

(g) The Committee shall have the authority to determine the Awards which may be
granted to an Executive Officer or Employee, including the number of Units for
such Award, the target or performance criteria for such award, the Restricted
Period, and the conditions and limitations applicable to the receipt of Units
issued pursuant to the attainment of such target or performance levels, that are
not inconsistent with the provisions of the Plan.

(h) An Award to an Executive Officer or Employee under Section 6 hereof may be
terminated or revoked as to any Executive Officer or Employee who voluntarily
terminates employment or who enters into competition with the Company or the
Partnership after termination of employment, as determined by the Committee.

(i) Each grant of an Award pursuant to these Long-Term Incentive Grants will be
evidenced by a written notification executed on behalf of the Company by the
Chief Executive Officer or the Chairman of the Compensation Committee of the
Board and delivered to and accepted by the Participant, and shall contain such
terms and provisions, consistent with this Plan, as the Committee may approve
with respect to such Award, including provisions relating to the earlier vesting
of the Units upon a Change in Control.

 

7



--------------------------------------------------------------------------------

(j) Notwithstanding any of the foregoing, all outstanding Awards made pursuant
to a Long-Term Incentive Grant, shall fully vest into Units and all Options or
UARs previously granted shall be required to be exercised upon any Change in
Control.

7. Transferability and Forfeiture. No Awards granted under this Plan shall be
transferable by a Participant other than (i) by will or the laws of descent and
distributions; or (ii) to a trust for the benefit of such Participant or their
immediate family. Except as otherwise provided by the Committee in the terms of
the Award, upon termination of a Participant’s employment during the applicable
Restricted Period, all Awards that have not yet vested shall be forfeited by the
Participant; provided, however, that if the reason for the termination is the
Participant’s death or Disability, all Awards shall vest automatically and all
unexercised Options and UARs shall expire automatically if not exercised by the
Participant or the person entitled to exercise such Option or UAR within the
time periods designated by the Committee in the applicable Award. The Committee
may, in its discretion, waive in whole or in part any forfeiture.

8. Adjustments. In the event that (i) any change is made to the Units
deliverable under the Plan, or (ii) the Partnership makes any distribution of
cash, Units or other property to Unitholders which results from the sale or
disposition of a major asset or separate operating division of the Partnership
or any other extraordinary event, and, in the judgment of the Committee, such
change or distribution would significantly dilute the value of any Units awarded
to the Participants hereunder, then the Committee may make appropriate
adjustments in the maximum number of Units deliverable pursuant to an Award
under the Plan and may make appropriate adjustments. The adjustments determined
by the Committee shall be final, binding and conclusive.

9. No Fractional Units. The Company will not be required to deliver any
fractional Units pursuant to this Plan. The Committee, in its discretion, may
provide for the elimination of fractions or for the settlement of fractions in
cash.

10. Cash Payments. The Committee shall have the authority to determine whether
an Employee or an Executive Officer receives Units or an amount in cash that is
equal to the Fair Market Value of such Units to which the Participant is
entitled at the time such Award is made to an Employee or Executive Officer or
at the time an Award granted to an Employee or Executive Officer vests.

11. Withholding of Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any grant of an Award,
the issuance of Units upon vesting of an Award, in whole or in part, or payment
made to a Participant or any other person under this Plan, it will be a
condition to the receipt of such payment that the Participant or such other
person make arrangements satisfactory to the Company for the payment of such
taxes required to be withheld. In addition, a Participant may relinquish such
Participant’s right to a portion of the Units to which they are entitled in
connection with the issuance of Units upon vesting of an Award, in whole or in
part, as payment for such taxes. In the event a Participant gives written notice
to the Company of such Participant’s election to relinquish a portion of the
Units to which such person is entitled to be issued upon the vesting of an
Award, in whole or in

 

8



--------------------------------------------------------------------------------

part, to satisfy the required tax withholding obligation, the Company shall make
a cash payment to the Participant equal to the Fair Market Value of the Units to
be relinquished as determined at the time of such payment (such payment not to
exceed the amount of the taxes for which the relinquishment was made), and such
Participant shall relinquish a number of Units equal to the amount of such cash
payment divided by the Fair Market Value of a Unit at the time of such payment.
Any Units relinquished shall be available for future issuance under the Plan by
the Company.

12. Rule 16b-3. It is intended that the Plan and any Award granted to a person
subject to Section 16 of the Securities and Exchange Act of 1934 meet all of the
requirements of Rule 16b-3. If any provision of the Plan or any such grant would
disqualify the Plan or such grant under, or would otherwise not comply with Rule
16b-3, such provision or grant shall be construed or deemed amended to conform
to Rules 16b-3.

13. Investment Representation. Unless the Units subject to the Awards granted
under the Plan have been registered under the Securities Act of 1933, as amended
(the “1933 Act”), and, in the case of any Participant who may be deemed an
affiliate (for securities law purposes) of the Company, the General Partner, or
the Partnership, such Units have been registered under the 1933 Act for resale
by such Participant, (or the Partnership has determined that an exemption from
registration is available), the Company may require prior to and as a condition
of the delivery of any Units that the person vesting under an Award hereunder
furnish the Company with a written representation in a form prescribed by the
Committee to the effect that such person is acquiring said Units solely with a
view to investment for his or her own account and not with a view to resale or
distribute all or any part hereof, and that such person will not dispose of any
of such Units otherwise in accordance with the provisions of Rule 144 under the
1933 Act unless and until either the Units are registered under the 1933 Act or
the Company is satisfied that an exemption from such registration is available.

14. Compliance with Securities Laws. Notwithstanding anything herein or in any
other agreement to the contrary, the Partnership shall not be obligated to sell
or issue any Units to the Company or General Partner under the Plan unless and
until the Partnership is satisfied that such sale or issuance complies with
(i) all applicable requirements of the securities exchange on which the Units
are traded (or the governing body of the principal market in which such Units
are traded, if such Units are not then listed on an exchange, (ii) all
applicable provisions of the 1933 Act, and (iii) all other laws or regulations
by which the Partnership is bound or to which the Partnership is subject. The
Company acknowledges that, as the general partner of the General Partner of the
Partnership, it is an affiliate of the Partnership under securities laws and it
shall comply with such laws and obligations of the Partnership relating thereto
as if they were directly applicable to the Company.

15. Administration of the Plan.

(a) This Plan will be administered by the Compensation Committee of the Board of
Directors, which at all times will consist entirely of not less than three
directors appointed by the Board, each of whom will be a “disinterested person”
within the meaning of Rule 16b-3. A majority of the Committee will constitute a
quorum, and the action of the members the Committee present at any meeting at
which a quorum is present, or acts unanimously approved in writing, will be the
acts of the Committee.

 

9



--------------------------------------------------------------------------------

(b) Subject to the terms of the Plan and applicable law, the Committee shall
have the sole power, authority and discretion to: (i) designate the Employees or
Executive Officers who are to be Participants; (ii) determine the number of
Awards to be granted to an Employee or Executive Officer; (iii) determine the
terms and conditions of any grant of an Award to be granted to an Employee or
Executive Officer; (iv) interpret, construe and administer the Plan and any
instrument or agreement relating to Awards granted under the Plan;
(v) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (vi) make a determination as to the right of any person to receive payment
of (or with respect to) Units; and (vii) make any other determinations and take
any other actions that the Committee deems necessary or desirable for the
administration of the Plan.

(c) The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any grant of an Award under the Plan, in the manner
and to the extent it shall deem desirable in the establishment or administration
of the Plan.

16. Amendments, Terminations, Etc.

(a) This Plan may be amended from time to time by the Board; provided however,
that no amendment will be made without the approval of a majority of the
Unitholders (i) if such amendment would require Unitholder approval under the
rules and regulations of the New York Stock Exchange or the Securities and
Exchange Commission; (ii) that would extend the maximum period during which an
Award may be granted under the Plan; (iii) materially increase the cost of the
Plan to the Partnership; or (iv) result in this Plan no longer satisfying the
requirements of Rule 16b-3. Further, the provisions of Section 5 may not be
amended more than once every six months other than to comport with changes in
the Internal Revenue Code, the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company, the General Partner
or the Partnership, or any Subsidiary, nor will it interfere in any way with any
right the Company, the General Partner, the Partnership, or any Subsidiary would
otherwise have to terminate such Participant’s employment or other service at
any time.

(c) This Plan shall terminate no later than the 10th anniversary of its original
effective date.

17. Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable Federal law, and to the extent not preempted thereby, with the
laws of the State of Delaware.

 

10